Title: James Madison to Peter G. Washington, 19 November 1833
From: Madison, James
To: Washington, Peter G.


                        
                            
                                Dr. Sir.
                            
                            
                                
                                    
                                
                                Novr 19th. 33
                            
                        
                        I have recd. your letter of the 16th. and am sorry that I can give no information on the subject, such as it
                            seeks. On the particular question whether Macpherson sold out or sacrificed his British Commission, I am entirely
                            ignorant. Be pleased to accept with my friendly respects, the return of good wishes due from Mrs. Madison &
                            myself.
                        
                            
                                
                            
                        
                    